Citation Nr: 0600046	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  03-27 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an earlier effective date than February 7, 
2000, for the assignment of a 100 percent rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from April 1966 to 
March 1968.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which granted the veteran an earlier effective date 
for the 100 percent rating for the veteran's PTSD to February 
7, 2000.  


FINDINGS OF FACT

1.  In a November 1996 rating decision, the RO denied an 
increased rating for the veteran's PTSD from 30 percent; the 
veteran did not submit a notice of disagreement (NOD) within 
one year of said decision.  

2.  The veteran's Senator submitted a letter dated February 
7, 2000, indicating that the veteran wished to file a claim 
for an increase in the rating for his PTSD.  

3.  It was not factually ascertainable that the veteran met 
the criteria for a 100 percent rating for PTSD earlier than 
February 7, 2000.  


CONCLUSION OF LAW

The assignment of an effective date earlier than February 7, 
2000, for an award of a 100 percent rating for PTSD is not 
warranted. 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400, 4.130, Diagnostic Code 
9411 (2005).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2005).  In a letter dated December 2004, the RO informed the 
veteran what information and evidence he would have to submit 
in order to prove his claim for an earlier effective date for 
PTSD.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2005).  The December 2004 
letter informed the veteran that the RO would obtain any 
records from any Federal agency, including medical records 
from VA hospitals or from the Social Security Administration.  
It also informed him that the RO would request any private 
medical records if the veteran completed an enclosed VA Form 
21-4142.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2005).  The 
December 2004 letter told the veteran to give enough 
information about his records so that VA could request them, 
and asked the veteran to complete the enclosed VA Form 21-
4142s, showing the dates and places where he had received 
treatment for his PTSD.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2005).  Although the RO did not use those exact words in its 
letter, the general instructions in this letter clearly 
implied that the veteran should prosecute his appeal by 
assisting in this fashion.  Furthermore, VA has consistently 
asked the veteran for information about where and by whom he 
was treated for his PTSD.  Furthermore, the veteran has not 
contended that he was prejudiced by the RO's phrasing of the 
request in the December 2004 letter.  Mayfield v. Nicholson, 
19 Vet.App. 103 (2005).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in May 2002, it is determined that he is not 
prejudiced by such failure.  VA has consistently asked the 
veteran for information about where and by whom he was 
treated for his PTSD throughout the period his claim was in 
appellate status.  There are no outstanding records to 
obtain.  When the appellant has provided information about 
where he was treated for his claimed conditions, VA has 
obtained the records.  The veteran was not prejudiced by the 
timing of the notices contained in the December 2004 VCAA 
letter.  Following that letter, the development of the claim 
continued, and, in August 2005, the claim was reviewed and 
the veteran was sent a supplemental statement of the case.   
As a result, the veteran was provided the required notices 
and he was afforded an opportunity to respond after he was 
fully informed of the evidence needed to substantiate the 
claim.  Furthermore, the veteran has not contended that he 
was prejudiced by the timing of the notices contained in the 
December 2004 VCAA letter.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Background

In a June 1989 rating decision, the RO granted service 
connection for PTSD, and assigned a 10 percent rating.  

In a May 1994 rating decision, the RO increased the veteran's 
PTSD rating to 30 percent.  

In a November 1996 rating decision, the RO denied an 
increased rating for PTSD from 30 percent.  The veteran was 
informed of the decision in a December 4, 1996, letter, but 
did not appeal.  

In a letter dated February 1, 2000 (received on February 7, 
2000), the veteran's Senator indicated that the veteran had 
contacted his office about increasing the veteran's PTSD 
rating to 100 percent.  

In a letter dated August 2000, the veteran wrote that his 
PTSD rating should be rated as 100 percent disabling.  

The veteran underwent a VA examination in November 2001.  The 
examiner assigned the veteran a GAF score of 42, indicating 
that this was on the lower side of the functioning scale.  

VA treatment records were submitted from 1997 to 2002.  A 
treatment record from June 1999 showed a GAF score of 45, and 
a treatment record from September 1999 showed a GAF score of 
65.  


Relevant Laws and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or her duly authorized representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2005).  
The United States Court of Appeals for the Federal Circuit 
has held that 38 C.F.R. § 3.155(a) does not deal with or 
authorize oral informal claims.  Rodriguez v. West, 189 F.3d 
1351, 1353-4 (1999).  The Court stated that 38 C.F.R. 
§ 3.1(p) defines "claim", informal as well as formal, as a 
"communication in writing" and when 38 C.F.R. § 3.155(a) 
refers to "an informal claim", it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims -- formal and informal 
-- for benefits.  In particular, VA is required to identify 
and act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 
3.155(a) (2004).  See Servello v. Derwinski, 3 Vet. App. 196 
(1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits. (3) 
State and other institutions.  When submitted by or on behalf 
of the veteran and entitlement is shown, date of receipt by 
VA of examination reports, clinical records, and transcripts 
of records will be accepted as the date of receipt of a claim 
if received from State, county, municipal, recognized private 
institutions, or other Government hospitals (except those 
described in 38 C.F.R. § 3.157(b)(1)).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  38 
C.F.R. § 3.157 (2005)

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004), pertaining to 
PTSD, and a general formula for rating mental disorders, 
provide that a 100 percent rating requires that there be 
total and occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.


Analysis

In November 1996, the RO denied the veteran's claim for an 
increased rating from 30 percent for his service-connected 
PTSD.  The veteran was informed of the decision, but did not 
appeal.  Thereafter, the veteran's Senator raised a claim for 
an increased rating on February 7, 2000.  Between November 
1996, and February 7, 2000, there were no formal claims for 
benefits submitted.  Similarly, there are no communications 
from the veteran between November 1996 and February 7, 2000, 
which can be interpreted as an informal claim for an 
increased rating in his PTSD.  38 C.F.R. § 3.155(a).

Thus, since the date of claim is February 7, 2000, pursuant 
to 38 C.F.R. § 3.400(o)(2), the issue becomes whether it was 
factually ascertainable that the veteran 's PTSD was 100% 
disabling in the one-year period prior to February 7, 2000.  
Upon review of the VA treatment records between February 7, 
1999, and February 7, 2000, it was not factually 
ascertainable that the veteran's PTSD was 100% disabling 
during this time period.  The aforementioned VA treatment 
records are very general and do not correspond to the rating 
criteria for PTSD.  Pursuant to 38 C.F.R. § 4.30, Diagnostic 
Code 9411, a 100 percent disability rating is warranted when 
there is total and occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
The VA treatment records do not make such findings.  
Furthermore, even though the veteran was assigned a low GAF 
score of 45 when he was seen in June 1999, he was assigned a 
much higher GAF score of 65 when he was seen in September 
1999.  

Accordingly, the claim for an effective date earlier than 
February 7, 2000, for a 100 percent rating for PTSD must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An effective date earlier than February 7, 2000, for an award 
of a 100 percent rating for PTSD is denied.




____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


